United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1383
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                 Jason Daniel Davis,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                           Submitted: February 19, 2019
                             Filed: February 26, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Jason Davis directly appeals the sentence imposed by the district court1 after
he pleaded guilty to a drug offense, pursuant to a plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable. Davis requests appointment of new counsel.

      We will enforce the appeal waiver in this case because Davis entered into the
appeal waiver knowingly and voluntarily, his challenge to the sentence falls within
the scope of the appeal waiver, and no miscarriage of justice would result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). Further, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal
outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, deny as moot Davis’s
request for appointment of new counsel, and dismiss this appeal.
                      ______________________________




                                        -2-